Name: Commission Regulation (EEC) No 3120/88 of 10 October 1988 abolishing the countervailing charge and re-establishing a preferential customs duty on imports of fresh lemons originating in Turkey
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 278/28 Official Journal of the European Communities 11 . 10 . 88 COMMISSION REGULATION (EEC) No 3120/88 of 10 October 1988 abolishing the countervailing charge and re-establishing a preferential customs duty on imports of fresh lemons originating in Turkey fixed at zero ; whereas the conditions specified in the second indent of Article 26 ( 1 ) of Regulation (EEC) No" 1035/72 are therefore fulfilled and the countervailing charge on imports of these products originating in Turkey ; Whereas, in accordance with Article 2 of Council Regula ­ tion (EEC) No 3671 /81 of 15 December 1981 on imports into the Community of certain agricultural products originating in Turkey f7), as amended by Regulation (EEC) No 1 555/84 (8), the preferential rate of customs duty should be re-established at the same time as the counter ­ vailing charge is abolished, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain und Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 2238/88 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 29 11 /88 (3), as amended by Regulation (EEC) No 3044/88 (4), intro ­ duced a countervailing charge on fresh lemons originating in Turkey and suspended the preferential customs duty on imports of these products ; Whereas the present trend of prices for these products on the representative markets referred to in Commission Regulation (EEC) No 21 18/74 0, as last amended by Regulation (EEC) No 381 1 /85 (6), recorded or calculated in accordance with the provisions of Article 5 of that Regulation, indicates that the application of the first subparagraph of Article 26 ( 1 ) of Regulation (EEC) No 1035/72 would result in the countervailing charge being HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2911 /88 is hereby repealed. Article 2 This Regulation shall enter into force on 11 October 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 October 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 118, 20 . 5. 1972, p. 1 . (2) OJ No L 198, 26. 7. 1988 , p. 1 . (3) OJ No L 262, 22. 9 . 1988 , p. 16 . (4) OJ No L 271 , 1 . 10 . 1988 , p. 106. 0 OJ No L 220, 10 . 8 . 1974, p. 20 . te\ ft ! Nn I. 368 11 12. 1985. o . 1 . (?) OJ No L 367, 23 . 12 . 1981 , p . 9 .b) OJ No L 150, 6 . 6 . 1984, p . 4.